Citation Nr: 0004963	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-09 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, to include degenerative arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to May 
1948.  

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1997 from the Columbia, South 
Carolina, Regional Office (RO).  

The Board will remand for the issuance of a statement of the 
case (SOC) concerning the issue of entitlement to service 
connection for a right ankle disorder secondary to service-
connected right knee disability.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The residuals of the veteran's service-connected right 
knee disability are manifested by X-ray findings of 
degenerative arthritis, limitation of motion, and complaints 
of pain, swelling, and instability.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for a 
right knee disability, to include degenerative arthritis, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran and his representative contend, in essence, that 
the severity of the veteran's service-connected right knee 
disability has increased and that an increased rating is 
therefore warranted.  Specifically, it is asserted that the 
veteran experiences right knee pain and swelling particularly 
with activity.  The veteran also asserts that the pain 
associated with his right knee occasionally causes him to 
fall.  See VA examination report, dated in June 1997.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

A VA examination was conducted in October 1948.  At that time 
the veteran complained of occasional swelling and instability 
of the right knee.  

In November 1948, the RO granted service connection for 
bursitis of the right knee.  A noncompensable evaluation was 
assigned at that time.  A rating decision dated in January 
1960 shows that the noncompensable evaluation assigned to the 
veteran's right knee disorder was pursuant to Diagnostic Code 
5019 of VA's Schedule for Rating Disabilities (Schedule).  

Subsequently, in June 1970, the RO increased the disability 
evaluation assigned to the veteran's service-connected right 
knee disability to 10 percent.  In so doing, the disability 
was recharacterized as slight instability and weakness of the 
right knee.  The RO rated the disability pursuant to 
Diagnostic Codes 5257-5019 of the Schedule.  The 10 percent 
rating assigned in June 1970 has since remained in effect.  

The record reflects that, as shown as part of a VA Form 21-
4138, Statement in Support of Claim, received by VA in 
February 1997, the veteran indicated his desire to seek an 
increased rating for his service-connected right knee 
disability.  

Review of a VA outpatient record dated in February 1996 
indicates that the veteran complained of right knee pain.  No 
effusion was shown and McMurry testing was negative.  Range 
of motion was noted to be 0 to 140.  Degenerative joint 
disease of the right patellofemoral joint was diagnosed.  A 
VA outpatient treatment record dated in February 1997 shows 
that the veteran, in reporting that he fell 2 weeks 
previously, complained of right knee pain.  Range of motion 
was described as good and slight anterior patellar tenderness 
was noted.  Right patellar contusion was diagnosed.  

The report of a June 1997 VA orthopedic examination shows 
that the veteran complained of right knee pain and swelling, 
especially after activity.  He also complained that the pain 
associated with his knee sometimes causes him to fall.  
Examination revealed 0 to 130 degrees range of motion, no 
intra-articular effusion, negative Lachman test, no pivot 
shift, and no posterior sag.  He was noted to be stable in 
extension and 30 degrees of flexion.  Previous X-rays were 
reported as showing mild degenerative changes in both knees 
and no evidence of significant disease.  The Board notes 
parenthetically that VA X-ray studies of the veteran's right 
knee, dated in February 1997, are of record.  The diagnosis 
was, in pertinent part, mild degenerative disease of the 
right knee.  

Diagnostic Code 5003 of VA's Schedule provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved in noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is provided.  When the disability is moderate, 
a rating of 20 percent is provided.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides that removal of a semilunar 
cartilage, when symptomatic, is rated 10 percent.  This is 
the highest evaluation under this Diagnostic Code.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees; 
a 10 percent rating is warranted when flexion is limited to 
45 degrees; and a 20 percent rating is warranted when flexion 
is limited to 30 degrees. 

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable rating is 
warranted; when extension is limited to 10 degrees, a 10 
percent rating is warranted; and when extension is limited to 
15 degrees, a 20 percent rating is warranted. 

To summarize, the veteran complaints concerning his service-
connected right knee disability include evidence of pain, 
swelling, and instability.  His statements describing these 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.  

In view of the medical evidence of record, it is the Board's 
judgment that the service-connected right knee disorder does 
not result in the equivalent of moderate impairment under 
Diagnostic Code 5257.  Moderate impairment of the knee, to 
include recurrent subluxation and bilateral instability, has 
not been demonstrated.  

As the evidence of record does not reveal that the veteran's 
right knee is manifested by dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, a 20 percent rating is not warranted pursuant to 
Diagnostic Code 5258.

In addition, the February 1999 VA examination report showed, 
concerning range of motion of the right knee, motion from 0 
to 130 degrees (based on what only can be presumed was a 0 to 
140 degrees scale used by the examiner for testing flexion 
range of motion on that examination).  Normal range of motion 
of the knee is flexion to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (1999).  It does not appear that the examiner tested 
the veteran at that time in order to document extension range 
of motion findings.  Therefore, a rating in excess of 10 
percent under Diagnostic Code 5260 is not warranted.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).  In this case, the Board would also 
point out that the Court has held that 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, are not applicable for ratings 
under Diagnostic Code 5257, because this code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

After reviewing the record, it is the Board's judgment that 
the residuals of the veteran's right knee disability do not 
satisfy the rating criteria as previously set forth for the 
award of a higher evaluation.  The Board is satisfied that 
the 10 percent currently in effect contemplates any 
functional loss as contemplated in the Deluca case.

However, the Board points out that separate disability 
ratings may be assigned for knee disabilities.  See VA 
General Counsel Opinions (VAOPGCPREC) 23-97 (July 1997) and 
9-98 (August 1998).  In VAOPGCPREC 23-97 (July 1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and 5257.  Also, VAOPGCPREC 9-98 (August 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  

In the instant case, as demonstrated on VA examination in 
June 1997, the veteran has x-ray evidence of arthritis of the 
right knee as well as objective evidence of some limitation 
of motion of the right knee although it does not meet the 
criteria for a compensable rating under either Diagnostic 
Code 5260 or 5261.  However, in light of the Court's 
decisions and the legal opinions of the VA General Counsel 
discussed above, the Board finds that the evidence warrants 
assignment of an additional 10 percent under Diagnostic Code 
5003 for the veteran's right knee disability.  

However, for the reasons previously set forth (see discussion 
above) the Board finds that the preponderance of the evidence 
is clearly against assignment of an evaluation higher than 20 
percent.  In rendering this decision, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, supra.  However, the 
pertinent sections do not provide a basis for a higher 
rating.


ORDER

A 20 percent evaluation is granted for a right knee 
disability, to include an additional 10 percent rating for 
degenerative arthritis, subject to the provisions governing 
the award of monetary benefits.


REMAND

The Board notes that, in a March 1998 rating action, the RO 
found that new and material evidence adequate to open a claim 
for entitlement to service connection for a right ankle 
disorder as secondary to the veteran's service-connected 
right knee disability had not been submitted.  The veteran 
was notified of this decision in March 1998.  As part of a VA 
Form 9, Appeal to Board of Veterans' Appeals, received by VA 
in June 1998, the "issue" was noted as "new and material 
evidence to reopen claim for a right ankle condition."  
Accordingly, this VA Form 9 must be considered as the 
veteran's notice of disagreement as to the new and material 
issue.  See 38 C.F.R. §§ 20.201, 20.300 (1999).  Such a 
notice requires that the Board remand this issue to the RO 
for the issuance of a statement of the case (SOC).  See 
Manlincon, supra.  

Accordingly, the claim is REMANDED for the following action:  

The RO should review the record, and the 
veteran and his representative should be 
furnished a SOC on the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a right ankle disorder 
secondary to service-connected right knee 
disability, to include degenerative 
arthritis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



